 Case 5:17-cv-00356-GW-PLA Document 217 Filed 07/14/20 Page 1 of 1 Page ID #:1642



1                                                                        JS-6
2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   GARY deWILLIAMS,                           )   No. ED CV 17-00356-GW (PLA)
                                                )
13                        Plaintiff,            )   JUDGMENT
                                                )
14                   v.                         )
                                                )
15   R. GROVES, et al.,                         )
                                                )
16                        Defendants.           )
                                                )
17

18         Pursuant to the “Order Accepting Magistrate Judge’s (1) Interim Report and
19   Recommendation . . . (ECF No. 164), and (2) Final Report and Recommendation (ECF No. 215),”
20         IT IS ADJUDGED that this action is dismissed without further leave to amend and with
21   prejudice as to defendant Webster and defendant Odell, and dismissed as to defendant Groves
22   without prejudice for failure to exhaust administrative remedies.
23

24   DATED: July 14, 2020                                ___________________________________
                                                              HONORABLE GEORGE H. WU
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28
